Citation Nr: 0719692	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-26 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

2.  Entitlement to service connection for chronic left hip 
pain. 

3.  Entitlement to service connection for a low back 
disability. 

4.  Entitlement to service connection for chronic pain, left 
upper thigh. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1975 to March 
1977 and from March 1977 to January 1995.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to an increased 
disability rating for hypertension.  In that same rating 
decision, the RO also denied entitlement to service 
connection for lower back pain, chronic left hip pain, and 
chronic pain, upper left thigh. 

The issues of service connection for a low back disability, 
and chronic pain of the left hip and thigh, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's hypertension is manifested by systolic blood 
pressure predominantly between 130 and 140, and diastolic 
pressure predominantly between 80 and 90, with continuous 
medication required. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected hypertension 
is more severe than his current disability rating indicates. 
In January 2003 the RO granted service connection for 
hypertension and assigned a 10 percent disability rating, 
effective January 19, 2001. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

Pursuant to Diagnostic Code 7101, a 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more; or systolic pressure is predominantly 200 or more.  A 
10 percent rating is assigned when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; a minimum 10 percent rating 
may be assigned for an individual with a history of diastolic 
blood pressure of predominantly 100 or more who requires 
continuous medication for control.

The veteran's blood pressure has been measured on several 
occasions of record, to include two VA examinations, as well 
as by his private physician.  His systolic blood pressure has 
ranged from 120 (in December 2002) to 155 (in February 2003), 
with readings predominantly in the 130 to 140 range.  His 
diastolic readings have ranged from 68 (in December 2002) to 
100 (in June 2000).  His diastolic readings have 
predominantly been in the 80 to 90 range. The veteran 
requires continuous medication to control his hypertension.  
The veteran's August 2004 VA hypertension examination report 
indicates the veteran's hypertension is mild and under 
reasonably good control, with no sequelae or other organ 
damage. 

In light of the evidence of record, the veteran is not 
entitled to a disability rating in excess of 10 percent for 
his service-connected hypertension.  The veteran's diastolic 
pressure has not been predominantly 110 or more, or his 
systolic pressure predominantly 200 or more.  The Board 
concludes, therefore, that the criteria for an increased 
disability rating pursuant to 38 C.F.R. § 4. 104, Diagnostic 
Code 7101 are not met.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.  

There is no evidence that the veteran's service-connected 
hypertension has resulted in frequent hospitalizations during 
the time period relevant to his June 2004 claim for an 
increased disability rating.  The evidence of record 
indicates the veteran is currently employed as a school bus 
driver.  There is no evidence that his disability has 
resulted in excessive absences or otherwise impaired his 
ability to retain employment.  In the absence of evidence 
documenting exceptional or unusual circumstances, the 
veteran's service-connected hypertension alone does not place 
him in a position different from other veterans with a 10 
percent disability rating.  



Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased disability rating in 
correspondence dated March 2003 and informed the veteran of 
the evidence needed to establish entitlement to service 
connection in June 2004.  The aforementioned notice informed 
the veteran of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because an increased 
rating has been denied, any question as to the appropriate 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, private medical records, and 
furnished him with VA medical examinations.

The veteran has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.


REMAND

The veteran seeks service connection for a low back 
disability with chronic pain in the left hip and upper thigh.  
December 1997 private medical records reflect treatment for 
left flank pain that shoots down the veteran's left anterior 
thigh and leg.  January 1998 private medical records indicate 
that the veteran developed pain in his left buttock area that 
then radiated down the anterior aspect of his thigh.  His 
treating physician noted that the veteran has a left L4 
radiculopathy consistent with his complaint of pain shooting 
down the anterior aspect of his thigh to his knee. 

Service medical records reflect extensive treatment for pain 
in the left upper thigh due to a varicocele that was 
corrected in service.  The evidence now documents left 
anterior thigh pain associated with the veteran's lumbar 
spine disability.  The veteran gave a history in 1984 of 
recurrent back pain, though no diagnosis was entered.  To 
ensure VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the claim is 
REMANDED for the following development:

Accordingly, the case is REMANDED for the following action:

1. Provide an appropriate VA examination 
to determine whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran's 
lumbar spine disability began or was first 
manifested in service, addressing the 
significance, if any, of the anterior 
thigh pain noted in service.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  If the examiner finds that the 
thigh pain in service was not a 
manifestation of a low back disability, 
the examiner should determine if the thigh 
pain is otherwise attributable to disease 
or injury in service.  

2.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, the claimant 
should be provided a supplemental statement 
of the case and given the opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


